Case 0:18-cv-62015-MGC Document 17 Entered on FLSD Docket 10/17/2018 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FT LAUDERDALE DIVISION

                            CIVIL ACTION NO. 0:18-cv-62015-COOKE

  SOPHIA BRYAN,

                          Plaintiff,

  v.

  CREDIT ONE BANK, NA,

                    Defendant.
  _________________________________/

                              JOINT STIPULATION TO ARBITRATE

            Plaintiff Sophia Bryan ("Plaintiff") and defendant Credit One Bank, NA ("Credit One"),

  by and through their undersigned counsel, hereby submit this Joint Stipulation to Arbitrate,

  stating as follows:

            1.     Plaintiff commenced this action by filing a complaint against Credit One on or

  about September 13, 2018. [See Complaint.]

            2.     The Parties have since agreed to arbitrate all of the claims against Credit One in

  this case pursuant to the parties' arbitration agreement.

            3.     The Parties therefore respectfully request that this Court enter the Agreed Order

  attached hereto as Exhibit "A," which orders that all of the claims against Credit One in this

  lawsuit be submitted to final, binding arbitration and that this lawsuit be dismissed against Credit

  One without prejudice.

            4.     WHEREFORE, PREMISES CONSIDERED, the Parties respectfully request that

  this Court enter the Agreed Order attached hereto as Exhibit "A."




  32474857 v1
Case 0:18-cv-62015-MGC Document 17 Entered on FLSD Docket 10/17/2018 Page 2 of 2



            Respectfully submitted this 17th day of October, 2018.



  /s/ Anthony Charles Norman (w/permission)____           /s/ R. Frank Springfield
  Anthony Charles Norman (FL Bar No 112105)              R. Frank Springfield (FL Bar No. 0010871)
  The Law Firm of Anthony C. Norman, PLLC                Nicholas S. Agnello (FL Bar No. 90844)
  1345 Monroe Ave. N.W., Suite 242                       BURR & FORMAN LLP
  Grand Rapids, MI 49505                                 350 E. Las Olas Blvd., Suite 1420
  Telephone: (616) 265-5998                              Fort Lauderdale, FL 33301
  anthony@lawfirmofacn.com                               Telephone: (954) 414-6213
                                                         Facsimile: (954) 660-2567
  Jonathan Mark Benjamin (FL Bar No 91315)               fspringfield@burr.com
  Benjamin Law Practice, PLLC                            nagnello@burr.com
  4581 Weston Rd, Suite 155
  Weston, FL 33331                                       Attorneys for Defendant
  Telephone: (727) 888-4135                              CREDIT ONE BANK, NA
  jon@benjaminlawpractice.com

  Attorneys for Plaintiff
  SOPHIA BRYAN




                                                   -2-
  32474857 v1
